DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 10/01/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a CIP (continuation in part) from 17/499,335.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of application 16/597,776 (now  U.S. Patent No. 10,944,296). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a wireless power transfer system and method for detecting foreign objects on a wireless power transfer device configured in a similar manner without patentable distinguishable features.
Regarding claim 1, claim 1 of U.S. Patent No. 10,944,296 discloses a receiver device for facilitating wireless power reception, the receiver device comprising: a receiver transceiver configured for wirelessly communicating with at 5least one transmitter device, wherein the receiver transceiver is configured for: transmitting a registration request to the at least one transmitter device, wherein the registration request comprises a unique receiver device identifier, wherein the at least one transmitter device is configured for accessing a distributed block-chain associated with wireless power 10transfer, wherein the at least one transmitter device is configured for:  
Regarding claim 2, claim 1 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 1, wherein the receiver device is associated with a domain, wherein the at least one transmitter device is further configured for 20comparing the registration request with the distributed block-chain associated with the domain, wherein the transmitting of the registration response is based on the comparing.  
Regarding claim 3, claim 16 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 2, wherein the registration request comprises a 25wireless power transfer request comprising the unique receiver device identifier, wherein the at least one transmitter device is further configured for: accessing the distributed block-chain based on the wireless power transfer request; authenticating the receiver device based on a result of the accessing; and 30granting the wireless power transfer request based on the authenticating, wherein the wireless power transmission is based on the granting.  
Regarding claim 4, claim 17 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 3, wherein the distributed block-chain comprises a trust level associated with the receiver device, wherein the authenticating of the receiver device is based on the trust level.  
Regarding claim 5, claim 18 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 1 further comprising at least one sensor configured for sensing at least one variable associated with wireless power transfer between the at least one 
Regarding claim 6, claim 19 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 5, wherein the at least one transmitter device is further configured for: generating a trust level associated with the receiver device based on the behavior; and 20updating the distributed block-chain with the trust level associated with the receiver device.  
Regarding claim 7, claim 20 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 5, wherein the at least one sensor comprises a receiver location sensor configured to determine a geographical location of the 25receiver device, wherein, the registration request comprises the geographical location, wherein the at least one transmitter device is further configured for updating the distributed block-chain with the geographical location of the receiver device.  
30 	Regarding claim 8, claim 1 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 1, wherein the receiver transceiver configured for: 53WO 2019/193449PCT/IB2019/052413 receiving at least one transmitter characteristic data from the at least one transmitter device; transmitting at least one receiver characteristic data to the at least one transmitter device, wherein the at least one transmitter device is 5configured for controlling transmission of wireless power based on the at least one receiver characteristic data; and receiving wireless power transmission from the at least one transmitter device; converting the wireless 
25 	Regarding claim 9, claim 2 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the at least one receiver characteristic data comprises receiver authentication data, wherein the at least one transmitter device is configured for authenticating the receiver device for wireless power transfer based on the receiver authentication data.  
30 	Regarding claim 10, claim 3 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the at least one transmitter characteristic comprises transmitter authentication data, wherein the receiver processing device 54WO 2019/193449PCT/IB2019/052413 is configured for authenticating the at least one transmitter device based on the transmitter authenticating data, wherein the receiving of the wireless power from the at least one transmitter device is based on the authenticating of the at least one transmitter device.  
Regarding claim 11, claim 4 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8 further comprising a microphone communicatively coupled to the receiver processing device, wherein the microphone is configured for detecting a voice command, wherein the receiver processing device is further configured for: 10analyzing the voice command; and initiating the wireless communicating of the receiver device with the at least one transmitter device based on the analyzing of the voice command.  
Regarding claim 12, claim 5 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the wireless power transmission 15comprises terahertz radiation.  
Regarding claim 13, claim 6 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the receiver transceiver is further configured for: pairing with at least one transmitter transceiver comprised in the at least 20one transmitter device based on at least one of the at least one transmitter characteristic data and the at least one receiver characteristic data; and establishing a wireless power transfer connection based on the pairing, wherein the wireless power transmission from the at least one transmitter device is based on the wireless power transfer connection.  
Regarding claim 14, claim 7 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the at least one receiver characteristic data comprises a receiver device type of the receiver device, at least one distance between the receiver device and the at least one transmitter device and an amount of power requested by the receiver device, wherein the at least one transmitter 30device is 
Regarding claim 15, claim 8 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 14, wherein the at least one transmitter characteristic data comprises a transmitter device type of the at least one transmitter device, a transmission power level associated with the at least one transmitter device, 5wherein the receiver processing device is further configured for determining the at least one distance based on analyzing each of the transmitter device type of the at least one transmitter device, the transmission power level and at least one received power level corresponding to the wireless power transmission received from the at least one transmitter device.  
Regarding claim 16, claim 9 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the at least one receiver characteristic data comprises a receiver device type, wherein the at least one transmitter device is configured for determining the at least one distance based on a measurement of loading created on at least one antenna corresponding to the at least one 15transmitter device due to the receiving of the wireless power transmission by the receiver device from the at least one transmitter device.  
Regarding claim 17, claim 10 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the receiver transceiver comprises a first receiver transceiver configured for communicating over a first frequency band 20and a second receiver transceiver configured for communicating over a second frequency band, wherein the first receiver transceiver is configured for receiving at least one transmitter 
Regarding claim 18, claim 11 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8, wherein the receiver transceiver is further 30configured for transmitting wireless power transmission to the at least one 56WO 2019/193449PCT/IB2019/052413 transmitter device, wherein the receiver processing device is further configured for: analyzing the at least one transmitter characteristic data; and determining capability of the at least one transmitter device for receiving 5wireless power transmittable by the receiver device based on the analyzing of the at least one transmitter characteristic data.  
Regarding claim 19, claim 12 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 8 further comprising at least one sensor configured for sensing at least one variable associated with wireless power transfer between 10the at least one transmitter device and the receiver device, wherein the receiver processing device is further configured for: analyzing the at least one variable; and generating a notification based on the analyzing of the at least one variable, wherein the receiver transceiver is further configured for transmitting the 15notification to a user device associated with the receiver device.  
Regarding claim 20, claim 13 of U.S. Patent No. 10,944,296 discloses the receiver device of claim 19, wherein the receiver processing device is further configured for determining an abnormal state of wireless power transfer based on the analyzing of 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeine et al (US 2019/0252925 A1) discloses a flat panel substrate with integrated antennas and wireless power transmission system for delivering power to a receiving device is presented herein. A method can comprise depositing, onto a flat panel substrate, an antenna layer comprising multiple adaptively phased antennas elements; and depositing, onto the flat panel substrate, respective thin film transistor (TFT)-based antenna management circuits for the multiple adaptively phased antenna elements--the respective TFT-based antenna management circuits being operable to measure respective first phases at which first signals are received at the multiple adaptively phased antenna elements, and based on the respective first phases, control respective second phases at which second signals are transmitted from the multiple adaptively phased antenna elements to facilitate delivery, via the second signals, of power to the receiving device, including block chain.
Silverman (US 2020/0138223 A1) discloses an improved system, apparatus, and method for numbering and identifying houses, buildings, equipment, vehicles, paths and other locations, that provides a more effective, secure and reliable interface between a location/occupant and those outside seeking to locate them or to make a secure delivery, including, for example, emergency first responders, postal and package 
LaBorde (US 9,977,865 B1) discloses a system includes a plurality of RFID chips affixed to a medical item, a data collection engine device, and a server device. The data collection engine wirelessly transmits power to a first one of the RFID chips and receives first medical data from the first RFID chip while the first RFID chip is activated by the power receiver. The data collection engine generates a first message indicative of the first medical data to be sent to the server device. The server device can determine aspects of the medical item based upon the first medical data, including block chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836